

 S1668 ENR: To rename a waterway in the State of New York as the “Joseph Sanford Jr. Channel”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. 1668IN THE SENATE OF THE UNITED STATESAN ACTTo rename a waterway in the State of New York as the Joseph Sanford Jr. Channel.1.Joseph Sanford Jr. Channel(a)In generalThe waterway in the State of New York designated as the Negro Bar Channel shall be known and redesignated as the Joseph Sanford Jr. Channel.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the waterway referred to in subsection (a) shall be deemed to be a reference to the Joseph Sanford Jr. Channel.Speaker of the House of RepresentativesVice President of the United States and President of the Senate